DETAILED ACTION
Status of the Claims
This Office Action is in response to the Applicant filed 18 March 2019.
Claims 1-20 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being obvious over Bryon et al., US Patent Application Publication 2017/0076249 A1 (“Bryon”) in combination with Baca et al., US Patent Application Publication 2018/0053140 A1 (“Baca”).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). The rationale to combine the references is reasoned from knowledge generally available to one of ordinary skill in the art before the effective filing date of the claimed invention.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

As per Claims 1, 10 and 16 regarding “a method of using machine learning model to reduce food waste, comprising creating, by one or more processors estimation models for respective food items by using a machine learning model that receives data from one or more sensors monitoring the food items”.  Bryon in at least Figs. 1 and 3 and paragraphs 18-22 disclose a computing device having a food program 112 that receives information from a scanner program 122 regarding food item(s), which are being monitored.  Bryon in at least paragraphs 2, 11-12 discloses a machine-learning model that reduces food waste.
Regarding “the estimation models having respective prediction functions, each prediction function specifying one or more time lines during which a given food item is not spoiled and is a condition for consumption using respective one or more methods of preparing the given food item”.  Bryon in at least paragraphs 25-27 discloses determining how much of a food item is wasted using information (e.g., size, weight, volume) about a food item entering/exiting storage device 120.  Bryon does not disclose “estimation models” however Baca in at least Fig.2 and paragraphs 30-32 discloses server 210 receiving sensor data from sensors included in the food storage 202 and using predictive analytic function and/or real-time learning function to provide useful information and/or recommendations for actions based upon sensor data received from the sensors in food storage 202 to determine if a food item is fresh, spoiled, calculate/predict an estimated time to spoilage, or perform some other prediction of the future condition of the food item.
Regarding “generating, by the one or more processors and based on the solutions of the prediction functions and the machine learning model, recommendations of menus corresponding to the specified periods of time, each menu for a given period of time 
It would have been obvious, at the time of the invention and from generally available knowledge, to one of ordinary skill to combine by known methods and to achieve predictable results the well-known elements of Bryon’s food inventory system with the equally well-known elements of Baca’s system and method for monitoring food item being stored with the motivation to reduce food wastage (Baca, paragraph 2).

As per Claims 2, 11 and 17, which depend respectively from Claim 1, Claim 10 or Claim 16 regarding “determining a remaining inventory of food items that are included in the specified inventory of food items that are not included in the menu items indicated by the solutions of the prediction functions; and determining one or more new menu items when combined with the remaining inventory of food items using recipes to minimize a 
Bryon does not specifically disclose “new menu items” however, Baca in at least paragraph 37 discloses, “new menu items which may be combined if supplemented (i.e. purchased)” with leftover inventory to create menu opportunities.
It would have been obvious, at the time of the invention and from generally available knowledge, to one of ordinary skill to combine by known methods and to achieve predictable results the well-known elements of Bryon’s food inventory system with the equally well-known elements of Baca’s system and method for monitoring food item being stored with the motivation to reduce food wastage (Baca, paragraph 2).

As per Claim 3, 12 and 18, which depend respectively from Claim 1, Claim 10 or Claim 16 regarding “receiving, by the one or more processors and from a sensor measurements indicating conditions of an environment of a food item included in the food items, the conditions of the environment selected from a group of sensors temperature, air humidity, amount of light, wherein an estimation model is based on the received 

As per Claims 4, 13 and 19, which depend respectively from Claim 1, Claim 10 or Claim 16 regarding “receiving, by the one or more processors and from a sensor, data indicating an attribute of a food item included in the food items, the attributes selected from the group consisting of a color of the food item, a pattern on the food item, a firmness of the food item, an amount of a specified gas emitted from the food item, and a percentage of light reflected from the food item, wherein an estimation model is based on the received data indicating the attribute.”  Bryon does not disclose these limitations however, Baca in at least paragraphs 21-32 discloses using sensor data (i.e., temperature, humidity, softness/stiffness, odor/chemical sensor data) wherein server 210 uses the sensor data and predictive analytic function and/or real-time learning function to provide useful information and/or recommendation for actions based upon the received sensor data.
It would have been obvious, at the time of the invention and from generally available knowledge, to one of ordinary skill to combine by known methods and to achieve predictable results the well-known elements of Bryon’s food inventory system with the equally well-known elements of Baca’s system and method for monitoring food item being stored with the motivation to reduce food wastage (Baca, paragraph 2).

As per Claims 6 and 15, which depend respectively from Claim 1 or Claim 10 regarding “determining, by the one or more processors, one or more food items having an attribute measurement that is within a threshold amount of measurement selected from the group consisting of a level of freshness, a level of staleness, a predicted shelf life and a predicted time of spoilage; and,”. Bryon in at least paragraphs 24-25 and 26 discloses alerting a user of a number of days left for a food item before it is historically disposed of.
Regarding “determining, by the one or more processors, one or more recipes that use the one or more food items having the attribute measurement that is within the threshold amount, wherein one or more menu items are based on one or more recipes.” Bryon in at least paragraph 26 discloses alerting a user of a number of days left for a food item before it is historically disposed of and providing meal recommendations.

As per Claim 7, which depends from Claim 1 regarding “determining , by the one or more processors and using a classification algorithm, a current state of a food item, the current state having one or more components selected from the group consisting of storage conditions of food item, a level of freshness of the food item, a level of staleness of the food item, a predicted shelf life of the food item and a predicted time of spoilage of the food item, wherein the recommendations of the menus are based on the current state of the food item.” Bryon in at least paragraphs 25 and 26 discloses predicting when food items will be wasted and in paragraph 26 discloses meal recommendations based on food items getting close to the time they are normally disposed of.

As per Claim 8, which depends from Claim 1 regarding “determining, by the one or more processors, that a menu included in the menus is for a period of time in the future”.  Bryon does not disclose this limitation however; Baca in at least paragraph 12 discloses an inventory tracking system that suggest possible meals to prepare based on when food items will expire.  Baca in at least paragraph 65 discloses future time period during which food items will be consumed.
Regarding “determining that one or more food items included in one or more menu items of the menu are not in a current inventory of food items for an enterprise”. Bryon does not specifically disclose this limitation however, Baca in at least paragraph 37 discloses, “new menu items which may be combined if supplemented (i.e. purchased)” with leftover inventory to create menu opportunities.
Regarding “determining based on a consumption profile for the enterprise, an amount of the one or more menu items that are to be prepared in the period of time in the future; and” Bryon in at least paragraphs 20 and 24 discloses a food program 112 which manages the food inventory for a group of users.  Bryon in at least paragraph 24 discloses that food program 112 can determine the amount of food item wasted.  Bryon does not specifically disclose “the amount of food item that are to be prepared in some future time period” however; Baca in at least paragraph 30 discloses an intelligent food consumption (IFC) platform 214.  Baca in at least paragraph 41 discloses an IFC module 330 which manages a food supply 108 in a commercial environment.  Baca in at least paragraph 42 and 43 discloses IFC module 330 facilitates a consumption function 348 which in cooperation with inventory function 342 which determines the amounts of food items 108 consumer over a period of time.

It would have been obvious, at the time of the invention and from generally available knowledge, to one of ordinary skill to combine by known methods and to achieve predictable results the well-known elements of Bryon’s food inventory system with the equally well-known elements of Baca’s system and method for monitoring food item being stored with the motivation to reduce food wastage (Baca, paragraph 2).

As per Claim 9, which depends from Claim 1 regarding “providing at least one support service for at least one of creating, integrating, hosting, maintaining and deploying computer readable program code in the computer which when executed by a process implements creating the estimation models, generating the solution of the prediction function and generating the recommendations of the menus.”  Bryon in at least paragraph 13 discloses a machine-learning model which includes the construction and implementation of algorithms that learn from and make predictions on data.  Bryon in at least paragraph 7 discloses making recipe suggestions.

Claims 5, 14 and 20 is/are rejected under 35 U.S.C. 103 as being obvious over Bryon et al., US Patent Application Publication 2017/0076249 A1 (“Bryon”) in combination 

As per Claims 5, 14 and 20, which depend respectively from Claim 1, Claim 10 or Claim 16 regarding “determining, by one or more processor, an adjustment to a combination of a temperature, humidity and an amount of light in an environment of a food item that the adjustment to the environment of the food items extends a shelf life of the food item and prevents a spoilage of the food item beyond a time at which the spoilage of the food item is predicted…”  Bryon in at least paragraph 18 discloses recording the temperature of storage device 120, but Bryon and Baca do not disclose this limitation however; Minvielle in at least paragraph 3 discloses “nutritional substances” as being food items.  Minvielle in at least paragraph 33 discloses a system for the creation, collection, storage, transmission, and/or processing of information regarding a nutritional substance to improve, maintain, or minimize degradation of the nutritional substance.  Minvielle in at least paragraphs 84 and 88 discloses a controller 350 which can change the internal environment of a storage container based on the received sensor data.
It would have been obvious, at the time of the invention and from generally available knowledge, to one of ordinary skill to combine by known methods and to achieve predictable results the well-known elements of Bryon’s food inventory system and the equally well-known elements of Baca’s system and method for monitoring food item being stored with the well-known items of Minvielle food item preservation system with the motivation to preserve nutritional substances (Minvielle, paragraph 5). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863.  The examiner can normally be reached on Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.